DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution History
In response to the non-final office action of restriction requirement of 08/10/2021, the Applicant has amended claims 1 and 9.  Claim 20 was previously canceled.  Claims 1-19 are pending and have been allowed for the reasons set forth below.

Response to Remarks
The Applicant’s amendments and remarks filed on 11/04/2021 have been fully considered and are addressed as follows:
Drawing Objection.
In response to the drawing objection, the Applicant has submitted Figures 3A to 3C.  The drawings are accepted and the objection his hereby withdrawn.
35 USC § 101 Rejection.
In response to the rejection of claims 1-19 under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more, the Applicant has amended independent claim 1 to positively recite a transmitting step/act and added the step of controlling the plurality of agricultural work machines.  Applicant’s amendment to claim 1 overcomes the rejection of claims 1-19 under 35 U.S.C. § 101 as being directed to a 
35 U.S.C. § 112 Rejection
In reply to the rejection of claims 9-13 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite, the Applicant has amended claim 9.  Applicant’s amendment to claim 9 overcomes the rejection of claims 9-13 under 35 U.S.C. § 112 and the rejection is hereby withdrawn.

Reasons for Allowance
Claims 1 to 19 are allowable over the prior art of record.  The closest prior art of record is:
Bilde		US-20180232674-A1 (method and system for determining path plans to be followed by a fleet of agricultural working units during a harvest operation includes receiving a first set of input parameters related to a crop field and receiving a second set of input parameters related to an available fleet of working units);
Chiocco	US-9710771-B2 (real-time crop processing management system);
Ethington	US-20160078570-A1 (computer-implemented method for managing crop harvesting activities);
Hinni		US-20180262385-A1 (a decentralized distributed computing network that executes a processing job in a distributed manner);
Johnson	US-20130173321-A1 (crop-harvesting plans automatically generated based on crop-harvesting information received from a variety of sources);
Johnson	US-20160026940-A1 (crop-harvesting plans automatically generated based on crop-harvesting information received from a variety of sources);

Koselka	US-20060213167-A1 (agricultural robot system and method of harvesting, pruning, culling, weeding, measuring and managing of agricultural crops);
Losch		US-20140343803-A1 (a server system for the administration of sequences for agricultural working machines made up of parameterized process steps of working devices includes a server and database in which a sequence inventory of sequences is stored);
Lynds		US-20110054921-A1 (harvest timeline of a garden plan);
Matthews	US-20150348419-A1 (dynamic planning systems and methods that enable the assignment of multiple paths to multiple agricultural machines such that the agricultural machines can work together on the same task);
Mello		US-20190220964-A1 (after a priority order of harvesting of the crops is determined, the priority order of harvesting can be used to schedule harvesting of the each field, at 610.  The priority order of harvesting can be used in conjunction with other information, such as the resource availability data 528 to schedule the harvesting);
Mewes		US-20160217228-A1 (planning the timing of harvest operations);
Nienaber	EP-2174537-A1 (method for controlling an application of mobile agricultural machines on a surface to be machined by the machines, such as a harvesting);
Rupp		US-20160071410-A1 (a computing device for allocating a plurality of tasks of an agricultural prescription for a farming geographic area to a fleet of farming equipment);
Sakaguchi	US-20190057460-A1 (controlling harvesting processing of crops that includes an information generation unit that generates first harvesting schedule information for 
Steckel	US-20080005177-A1 (program modules 20, 22, 26 now contain all of the information that guides combine harvester 30 to territory 34 to be worked, enables combine harvester 30 to be incorporated in the process chain that is underway, enables the machine parameters to be optimized in terms of producing a high-quality crop product);

As per Claim 1.
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
controlling an agricultural harvesting campaign in which predetermined harvesting activities are processed within a campaign timeline . . ., the method comprising: 
generating, by a general application level, a processing sequence of the harvesting activities over the campaign timeline; 
. . . 
generating, by the fine application level, harvesting process chains in order to control the processing sequence; 
. . . 
generating, by the machine application level, machine control data, the machine control data for controlling the plurality of agricultural working machines in implementing the harvesting process chains; 
. . . 
controlling the plurality of agricultural work machines using the machine control data in implementing the harvesting process chains; 
wherein the controlling of the harvesting campaign is executed on the general, fine, and machine application levels of open-loop control by continuously generating information, the generated information comprising remotely-sensed field information, and 
wherein the generated information is continuously provided from one of the general, fine, and machine application levels to a remainder of the general, fine, and machine application levels.

As per Claims 2 to 19.
Claims 2-19 depend from claim 1 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668